Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 7/15/2022. 

Examiner's Recommendations
The following are suggestions for the Applicants to overcome the rejections in the current office action; however, an additional search would be required in order to determine allowability:
1. (Amended) A method for validating a session management function (SMF) registration request, the method comprising: 
at a network node: 
receiving, at a unified data management (UDM) node, from a first session management function (SMF), the SMF being located in a home network, a registration request indicating a first network identifier identifying a visited network where a user device is roaming;
querying, by the UDM, a unified data repository (UDR); 
receiving, by the UDM, as a response to the query, a second network identifier of an access and mobility management function (AMF) registered as serving the user device;
determining, by the UDM, whether the registration request is valid by comparing the first network identifier and the second network identifier
performing, by the UDM, at least one action based on the determining.
10. (Amended) A system for validating a session management function (SMF) registration request, the system comprising: 
a network node comprising: 
at least one processor; and 
a memory, 
wherein the network node is configured for: 
receiving, at a unified data management (UDM) node, from a first session management function (SMF), the SMF being located in a home network, a registration request indicating a first network identifier identifying a visited network where a user device is roaming;
querying, by the UDM, a unified data repository (UDR); 
receiving, by the UDM, as a response to the query, a second network identifier of an access and mobility management function (AMF) registered as serving the user device;
determining, by the UDM, whether the registration request is valid by comparing the first network identifier and the second network identifier
performing, by the UDM, at least one action based on the determining.
19. (Amended) A non-transitory computer readable medium comprising computer executable instructions embodied in the non-transitory computer readable medium that when executed by at least one processor of at least one computer cause the at least one computer to perform steps comprising: 
at a network node: 
receiving, at a unified data management (UDM) node, from a first session management function (SMF), the SMF being located in a home network, a registration request indicating a first network identifier identifying a visited network where a user device is roaming;
querying, by the UDM, a unified data repository (UDR); 
receiving, by the UDM, as a response to the query, a second network identifier of an access and mobility management function (AMF) registered as serving the user device;
determining, by the UDM, whether the registration request is valid by comparing the first network identifier and the second network identifier
performing, by the UDM, at least one action based on the determining.

Claim Interpretation
Method claim 1 reads as follows: 1. A method for validating a session management function (SMF) registration request, the method comprising: at a network node: 
receiving, from a first session management function (SMF, interpreted as any network node, i.e., no weight is given to "session management", because the claim does not require a step of managing a session – see MPEP 2111.05 and explanation below) in a home network, a registration request indicating a first network identifier identifying a visited network where a user device is roaming;
determining whether the registration request is valid by comparing the first network identifier and a second network identifier associated (claimed "associated" is very broad, being met by any type of association in a reference) with an access and mobility management function (AMF) serving the user device, wherein (this newly added wherein clause doesn't have patentable weight – see MPEP 2111.04 and explanation below) the second network identifier is obtained by querying or accessing (alternative limitations) a unified data repository (UDR – interpreted as any database – see MPEP 2111.05 and explanation below) after (no weight is given to “after” or “before”, because when a process repeats itself, all steps occur before and after each other) the registration request is received from the first SMF (because no weight is given to “after” or “before” in claims, claimed "after the registration request is received from the first SMF" is mere repetition of a previously claimed limitation); and
performing at least one action based on the determining.
MPEP 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby" clauses in method claim 1:
The newly added "wherein" clause "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR) after the registration request is received from the first SMF" doesn't have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.” In order to have patentable weight, it would be necessary to positively recite a step of "obtaining a second network identifier by querying or accessing a unified data repository (UDR)".
MPEP 2111.05 Nonfunctional descriptive material in method claim 1 and product claims 10, 19:
Regarding printed matter "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR) after the registration request is received from the first SMF", this limitation doesn't have patentable weight as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated”. In the instant case, the determining step is meant to determine whether the registration request is valid, and it is performed regardless of how the second identifier was obtained; therefore the claim fails to establish a functional relationship between printed matter "wherein the second network identifier is obtained by querying…" and the claimed product; therefore the printed matter does not have weight; a positively recited step would have patentable weight as follows: "obtaining a second network identifier by querying or accessing a unified data repository (UDR)". 
Regarding claimed "first session management function (SMF)", it is interpreted as any network node; the specification provides examples of SMF in par. 14, without providing a definition; there is no positively recited step of managing a session, and the claimed step of receiving, from a SMF, a registration request, is performed regardless of "session management"; there is no positively recited step of "managing a session", and there is no functional relationship between "session management" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "SMF" is merely a node which performs a step in the claim.
Regarding claimed "unified data repository (UDR)", it is interpreted as any database; the specification provides examples of UDR in par. 28, 29; however, the specification does not provide a definition; there is no positively recited step of creating a data repository, nor any step of "unifying" a data repository; the claimed step of querying the UDR is performed regardless of it being labeled "unified data repository", and there is no functional relationship between "unified data repository" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "UDR" is merely any database.

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that there is no disclosure, teaching, or suggestion in He of determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. He relates to performing verification using a shared key. For example, He discloses that an AMF sends a registration request message that includes a PLMN ID and an encrypted PLMN ID to a UDM and that "the UDM obtains a PLMN ID through decryption by using Kamf-udm; compares the obtained PLMN ID with the PLMN ID carried in the registration request message" (see paragraphs [0255]-[0259] and Fig. 6a of He). However, while He discloses that a UDM can compare a decrypted PLMN ID (obtained by decrypting an encrypted PLMN ID carried in the registration request) to another PLMN ID carried in the registration request, He fails to disclose, teach, or suggest determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. Thus, He fails to disclose, teach, or suggest all of the features of the independent claims.
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the features upon which this argument relies have been newly added in response to the rejected claims.
Argument 2: Applicants argue that Yan likewise lacks teaching or suggestion of determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. Yan relates to policy control. However, Yan fails to disclose, teach, or suggest determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. Thus, Yan fails to disclose, teach, or suggest all of the features of the independent claims.
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the features upon which this argument relies have been newly added in response to the rejected claims.
Argument 3: Applicants argue that Stojanovski likewise lacks teaching or suggestion of determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. Stojanovski relates to using user equipment identifiers for registration in 5G systems. However, Stojanovski fails to disclose, teach, or suggest determining whether a registration request from a first SMF is valid by comparing a first network identifier indicated by the registration request and a second network identifier associated with an AMF serving the user device, wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF. Thus, Stojanovski fails to disclose, teach, or suggest all of the features of the independent claims.
Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “wherein the second network identifier is obtained by querying or accessing a UDR after the registration request is received from the first SMF”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the features upon which this argument relies have been newly added in response to the rejected claims.

Claim Objections
Claim 10 is objected to due to the following informalities; please correct the second limitation as follows: "determining whether the registration request is valid by comparing the first network identifier and…", because the first limitation had already mentioned the "first network identifier", which provides antecedent basis for the "first network identifier" in the second limitation. This typographical mistake in itself doesn't render the claims indefinite, because a person having ordinary skill would have recognized the typographical error, and would have understood that the "first network identifier" in the second limitation is the same one previously mentioned; however, appropriate correction is required.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    714
    1303
    media_image1.png
    Greyscale

Step 1: Claims 1-20 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); regarding claims 19, 20, the specification does mention term “non-transitory” on page 2 line 20, but does not redefine this term: "Example computer readable media suitable for implementing the subject matter described herein include non-transitory devices, such as disk memory devices, chip memory devices…"; therefore, all transitory embodiments are excluded from claims 19, 20; therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process, including an observation, of comparing the first network identifier and a second network identifier; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception – please refer to Figs. 1 and 4 of the drawings. Fig. 4 step 401 described in page 15 line 17 of the specification describes a problem of prior art systems, where a potentially fraudulent session create request (e.g., a Nsmf_POU_Session_Create message) may be sent from V-SMF 300 to H-SMF 108 when a user equipment (UE) roams to a visited network. Fig. 4 step 406 described in page 16 line 15 of the specification describes a solution to the problem, where it is determined whether the registration request is valid, as claimed; in Fig. 5 step 506 if location information is determined to be invalid, one or more mitigating actions may be performed, e.g., to prevent or minimize malicious activities. Therefore, claimed comparison step provides an improvement to the state-of-the-art to prevent or minimize malicious activities, which is therefore a specific improvement over prior systems. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding the following excerpt from the independent claims: “receiving, from a first session management function (SMF) in a home network, a registration request”, this phrase is vague, and renders the claim indefinite, because the requirement is ambiguous, having more than one reasonable interpretation alternatives: 
1. receiving in a home network, from a first session management function (SMF) the receiving step is performed in the home network; and if this was the intended meaning, the Applicants are requested to amend the claims as suggested in item 1 or in another way which disambiguates the claims;
2. receiving, from a first session management function (SMF), the SMF being located in a home network, a registration request; this embodiment has support in Figs. 1 and 4 of the drawings, which represent the SMF being located in the home network: Fig. 4 represents UDM 110 receiving a registration request 402 from the home SMF 108, and Fig. 1 represents SMF 108 being located in the home network; therefore, the SMF is located in the home network; and if this was the intended meaning, the Applicants are requested to amend the claims as suggested in item 2 or in another way which disambiguates the claims. In the analysis under 35 USC 103, Yan et al (publication number 2020/0221541), hereinafter Yan, is meant to address this embodiment.

    PNG
    media_image2.png
    641
    863
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    584
    761
    media_image3.png
    Greyscale

Therefore, claims 1-20 are ambiguous, and their metes and bounds are not clearly and precisely defined. For purposes of examination, the broadest reasonable interpretation is alternative 2. Dependent claims 2-9, 11-18, 20 incorporate all limitations of independent claims 1, 10, 19, and are therefore indefinite for the same reasons.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: ETSI TS 129 513 V15.6.0 (2020-01): 5G; 5G System; Policy and Charging Control signaling flows and QoS parameter mapping; Stage 3, teaches a query of a unified data repository, UDR, as claimed in Figure 5.1.1-1 step 2:

    PNG
    media_image4.png
    624
    782
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, 10, 12-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (publication number 2020/0344604), hereinafter He, and further in view of Yan et al (publication number 2020/0221541), hereinafter Yan, and further in view of Sun et al (publication number 2021/0274436), hereinafter Sun.

Regarding claim 1, He teaches a method (please refer to flowchart in He Fig. 3a-1, representing a method) for validating a session management function (SMF, He par. 172 discloses a session management function, SMF) registration request (registration request S307 in He Fig. 3a-1), the method comprising: at a network node (for example, the UDM/ARFP node in He Fig. 3a-1):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

receiving, from a first session management function (SMF, which is interpreted as any network node, equates to He's security anchor function SEAF represented at the top left side of He Fig. 3a-1), a registration request (He Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF) indicating a first network identifier (PLMN ID in He Fig. 3a-1 S307) identifying a visited network (claimed "visited network" equates to He's "serving network", see Fig. 3a-1 and par. 160: in S307, the AMF sends a registration request which carries the identifier of the serving network) where a user device is roaming (He par. 153: the UE roams to a serving network, the UE registers with the visited network; He uses "serving network" and "visited network" interchangeably);
determining whether the registration request (please refer to He Fig. 6a, registration request S603 containing also the PLMN ID of the visited network) is valid (claimed "determining whether the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) by comparing the first network identifier and a second network identifier (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the "second" PLMN ID is consistent with the "first" PLMN ID carried in the registration request message, the SEPP2 accepts the current registration message) associated with an access and mobility management function (AMF) serving the user device (He par. 3 defines the "access and mobility management function (AMF)" which serves the UE in He Fig. 6a; He also mentions the AMF in par. 259), 
after the registration request is received from the first SMF (because no weight is given to “after” or “before” in claims, this limitation is mere repetition of a previously claimed limitation taught by He in Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF, as previously explained); and
performing at least one action based on the determining (He Fig. 6a S605, registration response message described in par. 259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

He does not explicitly teach claimed "first session management function (SMF)" being "in a home network". In He Fig. 3a-1, it would have been obvious for the home UDM/ARPF, which is located in He's home network, to forward registration request message S307 in step S309; it would have been obvious for the UDM/ARPF node to include the SMF disclosed in He par. 172. He does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Yan teaches receiving, from a first session management function (SMF) in a home network (Yan describes, in Fig. 3b and par. 189, a "home routing scenario" where the terminal on the left is roaming, and H-SMF is the home network session management function as described in par. 3), a registration request (Yan Fig. 5B S517 and par. 291: the SMF in a home network sends a registration request message to perform registration with the UDM, as claimed; the UDM determines that the terminal establishing a session is roaming in the "home routing scenario" of Fig. 3b, and the requesting SMF is located in the home network of Fig. 3b).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He, by designing a home routing scenario which Yan describes, in Fig. 3b and par. 189, having a home session management function which can send a registration request message to a UDM, as described and suggested by Yan in Fig. 5B S517 and par. 291, in order to avoid a conflict between policies formulated for a plurality of protocol data unit sessions of a same terminal that have same single network slice selection assistance information and a same data network name and subscription information obtained from a unified data repository network element (Yan par. 5, 6), and in order to provide a mechanism for performing verification between an access and mobility management function (AMF) in a serving network and a unified data management (UDM) entity in the home network, preventing a spoofing attack (He par. 6).
He as modified does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Sun teaches (please refer to Sun Fig. 7):

    PNG
    media_image8.png
    923
    688
    media_image8.png
    Greyscale

wherein the second network identifier is obtained by accessing (Sun Fig. 7 step 710 and par. 287: in step 710, the UDR sends an identifier of the first network slice and an identifier of the first DN to the PCF network element 2; in par. 3 "DN" is a network, and a network slice is also a network; therefore, Sun obtains at least two different network identifiers; the arrow connecting the UDR to PCF network element 2 meets claimed "accessing" the UDR) or querying a unified data repository (UDR; Sun par. 3 UDR means "unified data repository" as claimed; Sun also meets "querying", which is an alternative requirement and no longer needs to be met, in Fig. 7 step 705 and par. 705 where the UDR is queried) after the registration request is received from the first SMF (Sun provides an example of a registration request in Fig. 14 step 1401 and par. 390).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by enabling a UDR to send an identifier of a first network slice and an identifier of the first DN to a PCF network element, as suggested by Sun, in order to avoid a problem where resources are improperly allocated by different network elements to a same terminal in a same network slice or a same data network, for example, resources exceed subscribed resources of the terminal in the same network slice and the same data network, and to avoid a problem that a conflict occurs between a resource allocated to at least one of a same DN or a same network slice of a same terminal and a subscribed resource of the at least one of the DN or the network slice (Sun par. 3, 6).

Regarding claim 3, He teaches wherein determining that the registration request is valid (claimed "determining that the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) includes determining that the first network identifier and the second network identifier match (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the "second" PLMN ID is consistent with the "first" PLMN ID carried in the registration request message, the SEPP2 accepts the current registration message; if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; claimed "match" equates to He's comparison resulting "consistent").

Regarding claim 4, He teaches where determining that the registration request is invalid (claimed "determining that the registration request is invalid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) includes determining that the first network identifier and the second network identifier do not match (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; claimed "do not match" equates to He's comparison resulting "inconsistent").

Regarding claim 5, He teaches wherein performing the at least one action (He Fig. 6a S605, registration response message described in par. 259) includes in response to determining that the registration request is valid (claimed "determining that the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request), performing a registration based on the registration request (He fig. 6a  S605: Registration response message described in par. 259: the UDM accepts the registration request message; He Fig. 14 S149 represents a response to a registration request, this response is described in par. 548: "S149. The AMF completes registration of the UE").

Regarding claim 6, He teaches wherein performing the at least one action includes (He Fig. 6a S605, registration response message described in par. 259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause) in response to determining that the registration request is invalid (claimed "determining that the registration request is invalid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; the following requirements are alternative to each other), discarding the registration request (these requirements separated by commas are alternative to each other), averting a registration based on the registration request (claimed "averting a registration based on the registration request" equates to He Fig. 6a S606 described in par. 256-259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause, and the AMF rejects the current registration based on the configuration rejection cause), sending a notification message to a management or security node indicating that the registration request is invalid, sending a notification message to a management or security node indicating that a related node is potentially malicious, or copying or storing a portion of the registration request.

Regarding claim 7, He teaches wherein the first network identifier or the second network identifier (PLMN ID carried in the registration request in He Fig. 3a-1 S307) includes a public land mobile network (PLMN, see Fig. 3a-1 and par. 160: in S307, the AMF sends a registration request which carries the PLMN ID of the serving network) identifier or a PLMN code.

Regarding claim 9, He teaches wherein the network node includes a unified data management (UDM) node (UDM node represented in He Fig. 3a; par. 3: "unified data management (UDM)"), an authentication server function (AUSF, these requirements separated by commas are alternative to each other), or the UDR.

Regarding claim 10, He teaches a system (please refer to flowchart in He Fig. 3a-1, representing a system) for validating a session management function (SMF, He par. 172 discloses a SMF) registration request (registration request S307 in He Fig. 3a-1), the system comprising: 
a network node (for example, the UDM/ARFP node in He Fig. 3a-1) comprising: 
at least one processor (He Fig. 17 and par. 609, 610: processor 172); and 
a memory (He Fig. 17 and par. 609, 610: memory 171), wherein the network node (UDM/ARFP node in He Fig. 3a-1; claimed "network node" is not a nonce word; the following limitations are not interpreted under 35 USC 112(f)) is configured for:
receiving, from a first session management function (SMF, which is interpreted as any network node, equates to He's security anchor function SEAF represented at the top left side of He Fig. 3a-1), a registration request (He Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF) indicating a first network identifier (PLMN ID in He Fig. 3a-1 S307) identifying a visited network (claimed "visited network" equates to He's "serving network", see Fig. 3a-1 and par. 160: in S307, the AMF sends a registration request which carries the identifier of the serving network) where a user device is roaming (He par. 153: the UE roams to a serving network, the UE registers with the visited network; He uses "serving network" and "visited network" interchangeably);
determining whether the registration request (please refer to He Fig. 6a, registration request S603 containing also the PLMN ID of the visited network) is valid (claimed "determining whether the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) by comparing the first network identifier and a second network identifier (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the "second" PLMN ID is consistent with the "first" PLMN ID carried in the registration request message, the SEPP2 accepts the current registration message) associated with an access and mobility management function (AMF) serving the user device (He par. 3 defines the "access and mobility management function (AMF)" which serves the UE in He Fig. 6a; He also mentions the AMF in par. 259),
after the registration request is received from the first SMF (because no weight is given to “after” or “before” in claims, this limitation is mere repetition of a previously claimed limitation taught by He in Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF, as previously explained); and
performing at least one action based on the determining (He Fig. 6a S605, registration response message described in par. 259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause).
He does not explicitly teach claimed "first session management function (SMF)" being "in a home network". In He Fig. 3a-1, it would have been obvious for the home UDM/ARPF, which is located in He's home network, to forward registration request message S307 in step S309; it would have been obvious for the UDM/ARPF node to include the SMF disclosed in He par. 172. He does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Yan teaches receiving, from a first session management function (SMF) in a home network (Yan describes, in Fig. 3b and par. 189, a "home routing scenario" where the terminal on the left is roaming, and H-SMF is the home network session management function as described in par. 3), a registration request (Yan Fig. 5B S517 and par. 291: the SMF in a home network sends a registration request message to perform registration with the UDM, as claimed; the UDM determines that the terminal establishing a session is roaming in the "home routing scenario" of Fig. 3b, and the requesting SMF is located in the home network of Fig. 3b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He, by designing a home routing scenario which Yan describes, in Fig. 3b and par. 189, having a home session management function which can send a registration request message to a UDM, as described and suggested by Yan in Fig. 5B S517 and par. 291, in order to avoid a conflict between policies formulated for a plurality of protocol data unit sessions of a same terminal that have same single network slice selection assistance information and a same data network name and subscription information obtained from a unified data repository network element (Yan par. 5, 6), and in order to provide a mechanism for performing verification between an access and mobility management function (AMF) in a serving network and a unified data management (UDM) entity in the home network, preventing a spoofing attack (He par. 6).
He as modified does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Sun teaches (please refer to Sun Fig. 7): wherein the second network identifier is obtained by accessing (Sun Fig. 7 step 710 and par. 287: in step 710, the UDR sends an identifier of the first network slice and an identifier of the first DN to the PCF network element 2; in par. 3 "DN" is a network, and a network slice is also a network; therefore, Sun obtains at least two different network identifiers; the arrow connecting the UDR to PCF network element 2 meets claimed "accessing" the UDR) or querying a unified data repository (UDR; Sun par. 3 UDR means "unified data repository" as claimed; Sun also meets "querying", which is an alternative requirement and no longer needs to be met, in Fig. 7 step 705 and par. 705 where the UDR is queried) after the registration request is received from the first SMF (Sun provides an example of a registration request in Fig. 14 step 1401 and par. 390).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by enabling a UDR to send an identifier of a first network slice and an identifier of the first DN to a PCF network element, as suggested by Sun, in order to avoid a problem where resources are improperly allocated by different network elements to a same terminal in a same network slice or a same data network, for example, resources exceed subscribed resources of the terminal in the same network slice and the same data network, and to avoid a problem that a conflict occurs between a resource allocated to at least one of a same DN or a same network slice of a same terminal and a subscribed resource of the at least one of the DN or the network slice (Sun par. 3, 6).

Regarding claim 12, He teaches wherein the network node (UDM/ARFP node in He Fig. 3a-1) is configured for determining that the registration request is valid (claimed "determining that the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) by determining that the first network identifier and the second network identifier match (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the "second" PLMN ID is consistent with the "first" PLMN ID carried in the registration request message, the SEPP2 accepts the current registration message; if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; claimed "match" equates to He's comparison resulting "consistent").

Regarding claim 13, He teaches wherein the network node (UDM/ARFP node in He Fig. 3a-1) is configured for determining that the registration request is invalid (claimed "determining that the registration request is invalid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) by determining that the first network identifier and the second network identifier do not match (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; claimed "do not match" equates to He's comparison resulting "inconsistent").

Regarding claim 14, He teaches wherein the network node (UDM/ARFP node in He Fig. 3a-1) is configured for: in response to determining that the registration request is valid (claimed "determining that the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request), performing a registration based on the registration request (He fig. 6a  S605: Registration response message described in par. 259: the UDM accepts the registration request message; He Fig. 14 S149 represents a response to a registration request, this response is described in par. 548: "S149. The AMF completes registration of the UE").

Regarding claim 15, He teaches wherein the network node (UDM/ARFP node in He Fig. 3a-1) is configured for: in response to determining that the registration request is invalid (claimed "determining that the registration request is invalid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause; the following requirements are alternative to each other), discarding the registration request (these requirements separated by commas are alternative to each other), averting a registration based on the registration request (claimed "averting a registration based on the registration request" equates to He Fig. 6a S606 described in par. 256-259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause, and the AMF rejects the current registration based on the configuration rejection cause), sending a notification message to a management or security node indicating that the registration request is invalid, sending a notification message to a management or security node indicating that a related node is potentially malicious, or copying or storing a portion of the registration request.

Regarding claim 16, He teaches wherein the first network identifier or the second network identifier (PLMN ID carried in the registration request in He Fig. 3a-1 S307) includes a public land mobile network (PLMN, see Fig. 3a-1 and par. 160: in S307, the AMF sends a registration request which carries the PLMN ID of the serving network) identifier or a PLMN code.

Regarding claim 18, He teaches wherein the network node (UDM/ARFP node in He Fig. 3a-1) includes a unified data management (UDM) node (UDM node represented in He Fig. 3a; par. 3: "unified data management (UDM)"), an authentication server function (AUSF, these requirements separated by commas are alternative to each other), or the UDR.

Regarding claim 19, He teaches a non-transitory computer readable medium (He Fig. 17 and par. 609, 610: memory 171) comprising computer executable instructions (He Fig. 17 and par. 619: "the computer program instructions are loaded and executed on a computer") embodied in the non-transitory computer readable medium (He Fig. 17 and par. 609, 610: memory 171) that when executed by at least one processor (He Fig. 17 and par. 609, 610: processor 172) of at least one computer (He Fig. 17 and par. 619: "the computer program instructions are loaded and executed on a computer") cause the at least one computer to perform steps comprising: 
at a network node (for example, the UDM/ARFP node in He Fig. 3a-1): 
receiving, from a first session management function (SMF, which is interpreted as any network node, equates to He's security anchor function SEAF represented at the top left side of He Fig. 3a-1), a registration request (He Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF) indicating a first network identifier (PLMN ID in He Fig. 3a-1 S307) identifying a visited network (claimed "visited network" equates to He's "serving network", see Fig. 3a-1 and par. 160: in S307, the AMF sends a registration request which carries the identifier of the serving network) where a user device is roaming (He par. 153: the UE roams to a serving network, the UE registers with the visited network; He uses "serving network" and "visited network" interchangeably);
determining whether the registration request (please refer to He Fig. 6a, registration request S603 containing also the PLMN ID of the visited network) is valid (claimed "determining whether the registration request is valid" equates to He Fig. 6a S604 described in par. 256-259: after receiving the registration request message, the UDM verifies the registration request message; the equivalence is sustained by He's response to the registration request, in S605 and par. 259, where the UDM either accepts or rejects the request) by comparing the first network identifier and a second network identifier (He Fig. 6a S604 described in par. 256-259: the UDM obtains a "second" PLMN ID through decryption, compares the "second" PLMN ID with the "first" PLMN ID carried in the registration request message; if the "second" PLMN ID is consistent with the "first" PLMN ID carried in the registration request message, the SEPP2 accepts the current registration message) associated with an access and mobility management function (AMF) serving the user device (He par. 3 defines the "access and mobility management function (AMF)" which serves the UE in He Fig. 6a; He also mentions the AMF in par. 259),
after the registration request is received from the first SMF (because no weight is given to “after” or “before” in claims, this limitation is mere repetition of a previously claimed limitation taught by He in Fig. 3a-1: UDM receives a registration request S307 from a security anchor function SEAF, as previously explained); and
performing at least one action based on the determining (He Fig. 6a S605, registration response message described in par. 259: if the obtained PLMN ID is inconsistent with the PLMN ID carried in the registration request message, the UDM gives a rejection response and a rejection cause).
He does not explicitly teach claimed "first session management function (SMF)" being "in a home network". In He Fig. 3a-1, it would have been obvious for the home UDM/ARPF, which is located in He's home network, to forward registration request message S307 in step S309; it would have been obvious for the UDM/ARPF node to include the SMF disclosed in He par. 172. He does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Yan teaches receiving, from a first session management function (SMF) in a home network (Yan describes, in Fig. 3b and par. 189, a "home routing scenario" where the terminal on the left is roaming, and H-SMF is the home network session management function as described in par. 3), a registration request (Yan Fig. 5B S517 and par. 291: the SMF in a home network sends a registration request message to perform registration with the UDM, as claimed; the UDM determines that the terminal establishing a session is roaming in the "home routing scenario" of Fig. 3b, and the requesting SMF is located in the home network of Fig. 3b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He, by designing a home routing scenario which Yan describes, in Fig. 3b and par. 189, having a home session management function which can send a registration request message to a UDM, as described and suggested by Yan in Fig. 5B S517 and par. 291, in order to avoid a conflict between policies formulated for a plurality of protocol data unit sessions of a same terminal that have same single network slice selection assistance information and a same data network name and subscription information obtained from a unified data repository network element (Yan par. 5, 6), and in order to provide a mechanism for performing verification between an access and mobility management function (AMF) in a serving network and a unified data management (UDM) entity in the home network, preventing a spoofing attack (He par. 6).
He as modified does not explicitly teach "wherein the second network identifier is obtained by querying or accessing a unified data repository (UDR)", despite this limitation not having patentable weight.
Sun teaches (please refer to Sun Fig. 7): wherein the second network identifier is obtained by accessing (Sun Fig. 7 step 710 and par. 287: in step 710, the UDR sends an identifier of the first network slice and an identifier of the first DN to the PCF network element 2; in par. 3 "DN" is a network, and a network slice is also a network; therefore, Sun obtains at least two different network identifiers; the arrow connecting the UDR to PCF network element 2 meets claimed "accessing" the UDR) or querying a unified data repository (UDR; Sun par. 3 UDR means "unified data repository" as claimed; Sun also meets "querying", which is an alternative requirement and no longer needs to be met, in Fig. 7 step 705 and par. 705 where the UDR is queried) after the registration request is received from the first SMF (Sun provides an example of a registration request in Fig. 14 step 1401 and par. 390).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by enabling a UDR to send an identifier of a first network slice and an identifier of the first DN to a PCF network element, as suggested by Sun, in order to avoid a problem where resources are improperly allocated by different network elements to a same terminal in a same network slice or a same data network, for example, resources exceed subscribed resources of the terminal in the same network slice and the same data network, and to avoid a problem that a conflict occurs between a resource allocated to at least one of a same DN or a same network slice of a same terminal and a subscribed resource of the at least one of the DN or the network slice (Sun par. 3, 6).

Claims 2, 8, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Yan, in view of Sun, and further in view of Stojanovski et al (international publication number WO 2020/036883), hereinafter Stojanovski.

Regarding claim 2, He as modified does not explicitly teach claimed "wherein the second network identifier is included in Amf3GppAccessRegistration data obtained from the UDR".
Stojanovski teaches wherein the second network identifier is included in Amf3GppAccessRegistration data (Stojanovski page 8 lines 20-35 in reference to Fig. 4C: the AMF receives a registration request in a N2 message, including N2 parameters, which include the PLMN ID, as claimed) obtained from the UDR (Stojanovski page 13 lines 5-10, in reference to Fig. 4C: the AMF provides access type data set to "3GPP access" to be stored in the UDR, therefore, AMF 3GPP access registration data is stored in the UDR; it would have been obvious to combine different words into one word "Amf3GppAccessRegistration"; claimed "obtained" from a UDR is met by Stojanovski page 12 lines 25-35: data can be stored in the UDR, and later retrieved from the same UDR).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by adding Stojanovski's step of sending a registration request to the AMF, including N2 parameters including the PLMN ID, and by configuring the AMF to provide an access type data set to "3GPP access" to be stored in the UDR, which can also be retrieved from the UDR, as suggested by Stojanovski, in order to provide a simplified logic for a UE to indicate its 5G-GUTI, which is a global unique id for the UE, in the Registration Request message, providing an explicit indication in the Registration Accept message as to whether the 5G-GUTI assigned via the second access shall also be used via the first access, preventing therefore an error situation where the UE uses the 5G-GUTI assigned by one network in two different networks; and to provide operators with flexibility to support concurrent 3GPP and non-3GPP access (Stojanovski par. 30-35).

Regarding claim 8, He as modified does not explicitly teach claimed "wherein the registration request includes a Nudm_UECMRegistration request".
Stojanovski teaches wherein the registration request includes a Nudm_UECMRegistration request (Stojanovski Fig. 4C step 14a: Nudm_UECM_Registration request described in page 12 lines 24, 25: "the new AMF registers with the UDM using Nudm_UECM_Registration").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by adding Stojanovski's step 14a in Fig. 14c of sending a  Nudm_UECM_Registration message, as suggested by Stojanovski, in order to provide a simplified logic for a UE to indicate its 5G-GUTI, which is a global unique id for the UE, in the Registration Request message, providing an explicit indication in the Registration Accept message as to whether the 5G-GUTI assigned via the second access shall also be used via the first access, preventing therefore an error situation where the UE uses the 5G-GUTI assigned by one network in two different networks; and to provide operators with flexibility to support concurrent 3GPP and non-3GPP access (Stojanovski par. 30-35).

Regarding claim 11, He as modified does not explicitly teach claimed "wherein the second network identifier is included in Amf3GppAccessRegistration data obtained from the UDR ".
Stojanovski teaches wherein the second network identifier is included in Amf3GppAccessRegistration data (Stojanovski page 8 lines 20-35 in reference to Fig. 4C: the AMF receives a registration request in a N2 message, including N2 parameters, which include the PLMN ID, as claimed) obtained from the UDR (Stojanovski page 13 lines 5-10, in reference to Fig. 4C: the AMF provides access type data set to "3GPP access" to be stored in the UDR, therefore, AMF 3GPP access registration data is stored in the UDR; it would have been obvious to combine different words into one word "Amf3GppAccessRegistration"; claimed "obtained" from a UDR is met by Stojanovski page 12 lines 25-35: data can be stored in the UDR, and later retrieved from the same UDR).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by adding Stojanovski's step of sending a registration request to the AMF, including N2 parameters including the PLMN ID, and by configuring the AMF to provide an access type data set to "3GPP access" to be stored in the UDR, which can also be retrieved from the UDR, as suggested by Stojanovski, in order to provide a simplified logic for a UE to indicate its 5G-GUTI, which is a global unique id for the UE, in the Registration Request message, providing an explicit indication in the Registration Accept message as to whether the 5G-GUTI assigned via the second access shall also be used via the first access, preventing therefore an error situation where the UE uses the 5G-GUTI assigned by one network in two different networks; and to provide operators with flexibility to support concurrent 3GPP and non-3GPP access (Stojanovski par. 30-35).

Regarding claim 17, He as modified does not explicitly teach claimed "wherein the registration request includes a Nudm_UECMRegistration request".
Stojanovski teaches wherein the registration request includes a Nudm_UECMRegistration request (Stojanovski Fig. 4C step 14a: Nudm_UECM_Registration request described in page 12 lines 24, 25: "the new AMF registers with the UDM using Nudm_UECM_Registration").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by adding Stojanovski's step 14a in Fig. 14c of sending a  Nudm_UECM_Registration message, as suggested by Stojanovski, in order to provide a simplified logic for a UE to indicate its 5G-GUTI, which is a global unique id for the UE, in the Registration Request message, providing an explicit indication in the Registration Accept message as to whether the 5G-GUTI assigned via the second access shall also be used via the first access, preventing therefore an error situation where the UE uses the 5G-GUTI assigned by one network in two different networks; and to provide operators with flexibility to support concurrent 3GPP and non-3GPP access (Stojanovski par. 30-35).

Regarding claim 20, He as modified does not explicitly teach claimed "wherein the second network identifier is included in Amf3GppAccessRegistration data obtained from the UDR ".
Stojanovski teaches wherein the second network identifier is included in Amf3GppAccessRegistration data (Stojanovski page 8 lines 20-35 in reference to Fig. 4C: the AMF receives a registration request in a N2 message, including N2 parameters, which include the PLMN ID, as claimed) obtained from the UDR (Stojanovski page 13 lines 5-10, in reference to Fig. 4C: the AMF provides access type data set to "3GPP access" to be stored in the UDR, therefore, AMF 3GPP access registration data is stored in the UDR; it would have been obvious to combine different words into one word "Amf3GppAccessRegistration"; claimed "obtained" from a UDR is met by Stojanovski page 12 lines 25-35: data can be stored in the UDR, and later retrieved from the same UDR).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of He as modified, by adding Stojanovski's step of sending a registration request to the AMF, including N2 parameters including the PLMN ID, and by configuring the AMF to provide an access type data set to "3GPP access" to be stored in the UDR, which can also be retrieved from the UDR, as suggested by Stojanovski, in order to provide a simplified logic for a UE to indicate its 5G-GUTI, which is a global unique id for the UE, in the Registration Request message, providing an explicit indication in the Registration Accept message as to whether the 5G-GUTI assigned via the second access shall also be used via the first access, preventing therefore an error situation where the UE uses the 5G-GUTI assigned by one network in two different networks; and to provide operators with flexibility to support concurrent 3GPP and non-3GPP access (Stojanovski par. 30-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644